Opinión disidente del
Juez Asociado Señor Negrón García.
Tres (3) principios elementales de la filosofía decisoria apelativa nos obligan a disentir: (1) los hechos determinan el derecho; (2) para juzgar hay que conocer, y (3) el derecho de apelación no es automático, conlleva diligenciamiento y un perfeccionamiento.
Este certiorari versa sobre una apelación civil presen-tada ante el Tribunal de Circuito de Apelaciones. Todos los errores allí imputados al foro de instancia(1) estaban predi-cados y estrechamente relacionados con la apreciación de la *262prueba. (2) Aun así, el apelante, Sr. Efraín García Robles, no efectuó las gestiones reglamentarias para lograr que se ele-vara una exposición narrativa de la prueba testifical ofrecida. Difícilmente puede caracterizarse como “error de juicio” sus omisiones; menos, atribuirle un potencial uso indiscriminado por los abogados de los medios de exposi-ción de la prueba, como razón de decidir mayoritario. Por ello, su apelación fue correctamente desestimada por el Tribunal de Circuito.
I — I
La nueva estructura judicial, resultante de la Ley de la Judicatura de Puerto Rico de 1994,(3) implica reconocerle al máximo al Tribunal de Circuito de Apelaciones todas sus prerrogativas judiciales que, a modo de herramientas apro-piadas, le permitan impartir justicia satisfactoriamente, sin demoras innecesarias y sin congestionar su voluminoso calendario con recursos incompletos, indebidamente perfec-cionados o frívolos. López Rivera v. Rivera Díaz, 141 D.P.R. 194, 201 (1996), opinión disidente.
El reestablecimiento del sistema de apelación civil, como parte de la competencia del Tribunal de Circuito, trae consigo varias consecuencias que es menester reconocer. Primero, el gran defecto de obligarlo a entender en innu-merables recursos frívolos, incompletos o mal perfeccion-ados. “Nadie aquí ni en otras jurisdicciones cuestiona este *263constante fenómeno litigioso negativo. T.Y. Davies, Gresham’s Law Revisited: Expedited'Processing Techniques and the Allocation of Appellate Resources, 6 Just. Sys. J. 372, 374 (1981). Nuestra jurisprudencia reconoce que ‘[n]o todos los casos tienen méritos suficientes para ser lle-vados en alzada.’ Colón Prieto v. Géigel, 115 D.P.R. 232, 240 (1984).” (Énfasis suplido.) In re Informe Com. Asesora Presidente, 119 D.P.R. 165, 214 (1987), voto explicativo.
Segundo, un aumento sustancial en las apelaciones y una demora en la solución final de casos. “No es mera intuición. Así lo indica la mayoría de los estudios autenti-cados de otras jurisdicciones. W.E. Flango y N.F. Blair, Creating án Intermediate Appellate Court: Does it Reduce the Caseload of a State’s Highest Court?, 64 Judicature 74 (1980). A corto plazo bajan las [presentaciones] del Tribunal Supremo, pero a largo plazo se evidencia un desplaza-miento y congestión hacia el Tribunal Intermedio, luego al Tribunal Supremo, atrasándose más la solución final de los casos. Comienza entonces el temible círculo vicioso de con-gestión y atrasos, que se reproduce y eventualmente se eleva en espiral a proporciones alarmantes. P.A. Talmage, Toward a Reduction of Washington Appellate Court Case Loads and More Effective Use of Appellate Court Resources, 21 Gonz. L.Rev. 21 (1985); Rosellini, Crisis in the Supreme Court, 3 Gonz. L. Rev. 8 (1968).” (Énfasis suplido y escolio omitido.) In re Informe Com. Asesora Presidente, supra, págs. 216-218, voto explicativo.
Romper ese círculo vicioso y reconocerle sin cortapisas al Tribunal de Circuito las facultades de las que fue dotado para desestimar apelaciones incompletas o mal perfeccio-nadas es la solución que debe animar todas nuestras decisiones. La experiencia nos enseña que a mayor oportu-nidad de apelar, muchos litigantes y partes perdidosas tra-tan legítimamente de lograr la revocación o modificación de la sentencia. Lamentablemente habrá otros que, como estrategia forense, retrasen su cumplimiento y ejecución al *264ejercitar primero el derecho de apelación en el Tribunal de Circuito y luego, ante este Tribunal Supremo, mediante certiorari.
r-H J — I
Tomamos conocimiento judicial de la enorme tarea que recae sobre la judicatura del país y demás funcionarios de la Rama Judicial. No obstante haberse aumentado su pre-supuesto, subsisten limitaciones que a veces le impiden brindar un servicio de excelencia. Sabido es también, que el Tribunal de Primera Instancia, como componente judicial más cercano al pueblo, es el más sobrecargado, necesi-tado de recursos y —posiblemente— el receptor menor per capita. A nadie debe extrañar que en esa misma escala, pero en forma inversa, la discreción judicial haya produ-cido abundantemente métodos e ideas originales y prácti-cas efectivas, en gran medida responsables de que históri-camente el sistema funcione, en términos generales, de forma aceptable y satisfactoria.

El hilo conductor del Reglamento del Tribunal de Cir-cuito de Apelaciones

(4)

 recoge las sabias lecciones de la ar-
*265
dua litigación en Instancia. Representa unos pragmáticos compromisos entre lo ideal y lo posible, salva lo esencial y descarta lo que verdaderamente la experiencia ha demos-trado que no es imprescindible en el quehacer apelativo, según el diseño y la competencia de la Ley de la Judicatura de Puerto Rico para el Tribunal de Circuito de Apelaciones.

Nos preocupa, pues, trasladar al Tribunal de Circuito de Apelaciones el agobio apelativo que por muchos años sufrió este Tribunal y, en consecuencia, la clase togada y los litigantes. Para dicho foro poder descargar su labor con máxima holgura y eficiencia —e indirectamente coadyuvar *266a nuestra delicada función revisora suprema— a la par que propiciar la buena marcha del Tribunal de Primera Instan-cia (héroes en gran parte anónimos, sobre cuyas espaldas descansa la inmensa mayoría del quehacer judicial), debe-mos fortalecer los mecanismos de apelación y revisión in-termedio del Tribunal de Circuito de Apelaciones. Hemos de evitarle el agobio funcional que antes nos tocó vivir, sin olvidar que río abajo nos encontraremos quizás pescando algunos de los problemas señalados.
El Tribunal de Circuito tiene que funcionar en forma ágil, para beneficio de todos. Tiene que ser selectivo en la implantación de sus recursos, que no son inagotables; con-tar con una amplia discreción judicial para cernir la paja del grano.
La labor acometida por dicho foro es dramática. Desde que comenzó sus funciones, el 24 de enero de 1995 hasta el 30 de septiembre de 1996, se presentaron cuatro mil cua-trocientos veintinueve (4,429) casos que se desglosan en dos mil trescientos setenta y seis (2,376) apelaciones, dos mil veintiséis (2,026) certiorari y veintisiete (27) habeas corpus. Indicativo de su alta productividad judicial, dicho foro resolvió tres mil setecientos noventa y tres (3,793) ca-sos, a saber, el cincuenta y cuatro por ciento (54%) de las apelaciones, setenta y cuatro por ciento (74%) de los certio-rari y el cien por ciento (100%) de los habeas corpus. Aun así, al 30 de septiembre tenía pendientes mil noventa y ocho (1,098) apelaciones y cincuenta y tres (53) certiorari.
Se recurrió a este Tribunal en cuatrocientos cincuenta y siete (457) casos. De esos, trescientos cincuenta (350) —se-tenta y seis punto seis por ciento (76.6%)— recursos de certiorari fueron denegados, sesenta y un (61) —trece punto tres por ciento (13.3%)— desestimados y, mediante sentencia u opinión, doce (12) —dos punto seis porciento (2.6%)— confirmados, tres (3) modificados —cero punto siete por ciento (0.7%)— y veintiséis (26) —cinco punto siete por ciento (5.7%)— revocados.
*267Sin atribuciones de infalibilidad, impresiona el elevado número de corrección y juridicidad de sus dictámenes y sentencias. Nos referimos a aquellos recursos confirmados por este Tribunal por opinión o sentencia e implícitamente, mediante “no ha lugar”, a saber trescientos sesenta y dos (362), que representa setenta y nueve punto dos por ciento (79.2 %). Reafirmamos, que la negativa discrecional de un recurso, a través de un “no ha lugar”, es producto destilado “de equivalencia funcional, en lo esencial, a una apelación de disposición sumaria, en la que una mayoría de los jue-ces del Tribunal Supremo estiman que el resultado de la sentencia o dictamen del tribunal de [Circuito] ‘en sus mé-ritos’ es jurídicamente correcto y justo, y que aún habién-dose incurrido en errores, los mismos no son perjudiciales ni variarían sustancialmente el resultado”. (Enfasis suplido.) In re Informe Com. Asesora Presidente, supra, pág. 212.(5) Notamos también, el alto número de recursos que hemos desestimado, por varias razones, entre las que se destaca, el incumplimiento craso con nuestro Reglamento.(6) Esta facultad de desestimar recursos mal perfeccionados por no cumplir con nuestro Reglamento, es *268lo que la mayoría le niega hoy al Tribunal de Circuito de Apelaciones.
hH HH
“No se apela por apelar.” (Énfasis suplido.) Pueblo v. Prieto Maysonet, 103 D.P.R. 102, 108 (1974). Tenemos que asumir que el apelante García Robles y su abogado, al mo-mento de presentar su apelación, tenían el convencimiento pleno de que el tribunal de instancia cometió determinados errores al aquilatar la prueba oral. El proceso mental que ello genera no opera en el vacío, sino con referencia a un marco particular de hechos, circunstancias, procedimien-tos y trasfondo judicial. Pueblo v. Casiano Vélez, 105 D.P.R. 33, 46 (1976). A fin de cuentas, compete a todo apelante demostrar que se incurrió en los errores señalados, Pueblo v. Prieto Maysonet, supra, pues se presume la corrección de los procedimientos en el foro de instancia.
Por ello “[e]l derecho de apelación no es automático. Pre-supone un diligenciamiento y su perfeccionamiento”. (Én-fasis en el original.) López Rivera v. Rivera Díaz, supra, pág. 201, opinión disidente. Cuando se imputan errores re-lacionados con la apreciación de la prueba, el apelante tiene que elevar la prueba testifical ofrecida para que el foro apelativo pueda considerarla al resolver. De lo contrario, procede desestimar, pues se trata de un recurso mal perfeccionado.
Recientemente, en Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996), reiteramos la norma de que una parte abandona un señalamiento de error si no lo discute adecuadamente en el alegato. ¿Acaso no ocurre lo mismo cuando el señalamiento en apelación necesita de una de las formas de reproducción de la evidencia oral y la parte no lo hace?
La Regla 40 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII, que otorga discreción a *269las partes para elevar la exposición de la prueba oral, no varía este curso decisorio. Esa discreción está directamente atada a los señalamientos de error planteados en la apelación. Por esta razón la propia regla manda que “[c]uando alguna parte estime que para la resolución de una apelación o de un recurso sea necesario que el Tribunal de Circuito de Apelaciones considere alguna porción de la prueba oral presentada ante el Tribunal de Primera Ins-tancia, deberá incluir [la] ... en el legajo o el apéndice con-junto ...”. (Énfasis suplido.) íd. En conclusión, si los plan-teamientos en apelación cuestionan la apreciación de la prueba del foro de instancia, por imperativo procesal y por lógica, el apelante debe efectuar las diligencias que el Re-glamento del Tribunal de Circuito requieren para preparar e incluir la exposición de la prueba oral en el legajo o apén-dice conjunto.
IV
Recapitularemos. García Robles no desplegó la diligen-cia requerida. Era imposible evaluar su apelación sin una exposición estipulada, exposición narrativa o transcripción de evidencia, pues todos sus señalamientos de error se ba-saron en la prueba testifical desfilada. El Tribunal de Cir-cuito de Apelaciones no podía intervenir con las determi-naciones de hecho del juez de instancia, pues “los demandantes recurrentes no elevaron una exposición na-rrativa de la prueba”. (Énfasis suplido.) Benítez Guzmán v. García Merced, 126 D.P.R. 302, 308 (1990).
Finalmente, no cabe configurar que la desestimación le privó de su día en corte. Primero, no estamos ante un de-recho absoluto de rango constitucional, sino cualificado. Segundo, una apelación presupone, de ordinario, que ha habido un proceso previo y un juicio en su fondo. Tercero, es al apelante a quien compete perfeccionarla, no al tribunal.
*270Preocupa sobremanera la decisión mayoritaria que re-voca al Tribunal de Circuito de Apelaciones. Debilita así su facultad de desestimar una apelación no perfeccionada de acuerdo con la ley, su reglamento, o no presentada o prose-guida con diligencia o buena fe. Regla 83 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.

Un tribunal intermedio, congestionado de apelaciones frívolas o mal perfeccionadas, difícilmente puede descargar eficazmente sus funciones.


 Son:
“1. Erró el Honorable Tribunal de Instancia al declarar con lugar la Demanda, toda vez que los demandantes no pudieron probar que sufrieron daños a su reputación.
“2. Erró el Honorable Tribunal de Instancia al declarar con lugar la Demanda, toda vez que la acción de daños y perjuicios de los co-apelados es contingente a la de la apelada y ésta no pudo establecer daños.
“3. Erró el Honorable Tribunal de Instancia en la concesión de las partidas de daños las cuales no estaban sostenidas por la prueba, y resultan a todas luces extre-madamente excesivas y no guardan proporción con la prueba y los alegados daños.
"4. Erró el Honorable Tribunal de Instancia al no hacer Determinaciones de Hechos Adicionales y Conclusiones de Derecho.” (Énfasis suplido.) Exhibit, pág. 019.


 En su recurso ante el foro apelativo, el señor García Robles alegó que la Sra. María Montañez “no presentó la más mínima prueba sobre la manera, si alguna, o el grado, si alguno, en que su reputación quedó afectada o se afectó a causa de las supuestas declaraciones difamatorias que le hiciera el apelante. Tampoco pudo esta-blecer que su salud, bienestar y felicidad se vieran afectadfos]. La apelada, con su mero testimonio, lo único que pudo establecer, si algo, fue una pena pasajera, la cual [no] es compensable conforme a derecho”. (Énfasis suplido.) Exhibit, pág. 020.
Más adelante sostiene que “si uno estudia la totalidad del récord en el caso de autos, encontrará rápidamente que el mismo está huérfano de prueba”. Además, en varias ocasiones hizo referencia directa al testimonio de la señora Montañez en la vista en su fondo. Recurso de apelación, pág. 7.


 Ley Núm. 1 de 28 de julio de 1994 (4 L.RR.A. sec. 22a et seq.).


 Aprobado por este Tribunal el 25 de abril de 1996, en vigor desde el 1ro de mayo de 1996, el Reglamento se ubica ante una realidad procesal-litigiosa puertorri-queña que ha variado mucho del concepto tradicional de antaño. Si bien sus partes II, III, IV y VII atienden las apelaciones de sentencias en casos civiles, casos crimi-nales, certiorari y revisión de decisiones administrativas, dicho cuerpo normativo procesal no sigue al pie de la letra los conceptos clásicos de apelación. Veamos.
La apelación civil ante el Circuito de Apelaciones presenta todos los elementos del anterior recurso de revisión, excepto que no se tratará como un recurso discrecional. Sin embargo, la apelación no es automática; exige diligencia de las partes.
Tiene las características siguientes: (a) El apelante presentará su escrito de apelación y alegato de no más de veinticinco (25) páginas, y acompañará un apéndice con los documentos de instancia que estime necesarios para el trámite. Regla 16 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A. (Igual que la Revisión anterior); (6) Su presentación en tiempo detendrá de ordinario los efectos del dictamen recurrido. Regla 18 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. (Igual que la Apelación anterior); (c) La prueba testifical es necesaria si se señala algún error en su apreciación y hace indispensable la exposición estipulada, exposición narrativa y, en última instancia, la transcripción. Reglas 16(C)(3), 19, 20 y 76 del Reglamento del Tribunal de Circuito *265de Apelaciones, 4 L.P.R.A. Ap. XXII-A. Este trámite, fundado en economía procesal, se dispuso originalmente en la Regla 54 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III).
Estas medidas benefician a todos. La Secretaría del Tribunal de Primera Ins-tancia no está obligada a realizar todos los trámites que conlleva “certificar” los autos originales —en la inmensa mayoría, un voluminoso expediente civil— para elevarlo al Tribunal de Circuito. Queda sustituido por el Apéndice (Regla 16, supra), lo que también redunda en la economía procesal, pues los litigantes y el Tribunal de Circuito pueden concentrar sus esfuerzos en los aspectos específicos y pertinentes del récord, en que el apelante descansa la discusión de errores. Una vez resuelto lo relativo al récord del testimonio oral indispensable, el apelante puede ampliar su alegato con uno suplementario (Regla 21 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A) y la parte apelada podrá presentar el suyo con apéndice (Regla 22 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A). De este modo, el Tribunal de Primera Instancia también se economiza miles de horas de trabajo en centenares de expedientes cuyas transcrip-ciones de prueba no son necesarias y, si lo son, será en función de algunos testigos.
La apelación criminal es distinta y la metamorfosis de su relativamente poco abultado y corto expediente (autos originales) sigue el tratamiento clásico. A tal efecto, la Parte III del Reglamento, supra, dispone que el apelante presentará su breve escrito —tres (3) páginas— ante el Tribunal de Circuito. Sus efectos serán similares a los de la apelación civil (Reglas 26 y 27 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A). La Secretaría del tribunal apelado, certificará los autos originales y lo elevará al Tribunal de Circuito, salvo que éste disponga otra cosa.
Luego de elevados los autos certificados y resuelto si es necesario elevar parte o toda la prueba testifical (vía estipulación, exposición narrativa o transcripción, Re-glas 28(A), 28(E) y 29 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A), el apelante y el apelado tendrán tumos sucesivos de treinta (30) días para presentar sus respectivos alegatos. Se aparta del trámite clásico, en que la transcripción de evidencia oral habrá de estar unida en los autos antes de que puedan certificarse al Tribunal de Circuito, cambio que se había iniciado ya en las Reglas de Procedimiento Civil.
El certiorari y la revisión mantienen sus características tradicionales de autos discrecionales (Reglas 40 y 66 del Reglamento del Tribunal de Circuito de Apelacio-nes, 4 L.P.R.A. Ap. XXII-A). Igualmente, comparten las medidas de sabia economía procesal adoptadas en las reglas para atender las apelaciones civiles y criminales (Regla 29, supra), cuando es necesario reproducir la evidencia testifical.


 Los méritos de todos los recursos discrecionales, “con sus respectivos memo-randos, apéndices y demás anejos, son estudiados y evaluados antes de la conferen-cia del Pleno, por: (1) un asesor jurídico del Panel Central; (2) opcionalmente por otro oficial jurídico de la oficina de cualesquiera de los jueces que así lo disponga, y (3) individual y separadamente por todos los jueces. Es por esta razón que reglamenta-riamente se exigen un original y copias suficientes para cada juez de todo escrito. Luego el recurso es personal y directamente informado en la conferencia plenaria por el juez a quien le fue asignado. Como ponente, éste formula una recomendación inicial, que puede ser que se deniegue el recurso, se expida, se emita una orden de mostrar causa, o se adopte cualquier otro curso de acción o trámite. En dicha etapa todos los jueces exponen —breve o extensamente— sus respectivos puntos de vista y criterios jurídicos sobre los méritos o frivolidad del recurso. ... Si algún magistrado desea estudiar el recurso más a fondo, se pospone su consideración para otra confe-rencia del Pleno. La divergencia de un sólo magistrado es suficiente para abrir más amplia y detalladamente la discusión. Cada magistrado expone su posición, y final-mente, por votación mayoritaria se adopta el acuerdo”. In re Informe Com. Asesora Presidente, 119 D.P.R. 165, 210-211 (1987).


 Véanse los recursos AC-96-15, AC-95-45, AC-95-36, AC-95-27 y AC-95-11 desestimados por incumplir con el reglamento de este Tribunal Supremo, al no in-cluir documentos necesarios para evaluarlos adecuada y responsablemente.